Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered. Claims 1, 4-5 and 7-11 are remain pending.

Claim Objection
  Claim 9 is dependent on claim 2, however claim 2 is canceled. Appropriate correction is needed.

Drawing
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, for claims 1 and 8, the limitation of “wherein the distal end face (11b) comprises a slope angled toward the incident surface (11a)” must be shown or the feature(s) canceled from the claim(s). It is not clear how the surface/slope 11b faces the incident surface 11a as illustrated in the instant Figures. Although “such that light is emitted from the distal end face in a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to, because of the following informalities: It is not clear in [0039]: The distal end face 11b may thus be a slope facing toward the incident surface 11a or backward, as to how the slope faces towards the incidence surface?
how the distal end face 11b be a slope facing towards the incidence surface? (See for example from instant drawing 5 below, appropriate correction is needed).


    PNG
    media_image1.png
    547
    758
    media_image1.png
    Greyscale

 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are considered as indefinite because it is not clear how “wherein the distal end face comprises a slope angled toward the incident surface”. This aspect is also not shown in the drawings. The incident surface looks to be a vertical surface 11a, and the distal slope 11b is upwards, therefore it is not clear how “the distal end face   comprises a slope angled toward the incident surface”?.
Appropriate correction is needed. For purposes of examination, the distal end is considered as a slope that faces upwards.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 20150198758,cited previously) in view of Fujita (US 20130051075,cited previously)  and further in view of (JP-WO2012128088, herein after JP-WO088)

a transparent light guide plate comprising an end face comprising an incident surface (facing light emitter 40 in [0035]), and a bend located between the incident surface and a distal end face opposite to the incident surface; and a light source 40 facing the incident surface. 





    PNG
    media_image2.png
    662
    581
    media_image2.png
    Greyscale


Yamamura teaches a well-known L-shaped light guide ([0054]), but does not teach wherein the light guide plate comprises:
a plurality of first prisms on a first surface of the light guide plate extending from the incident surface to the bend, the plurality of first prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident 
a plurality of second prisms on a third surface of the light guide plate extending from the distal end face to the bend, the third surface comprising a surface of the light guide plate facing in an outward direction, the plurality of second prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in an inward direction through a fourth surface opposite to the third surface.
However it is well known in the art to use reflective prisms to redirect light as disclosed in Fujita as shown below (Drawing 3 of Fujita below, which is relied upon for the reflective prisms. The shapes of the prisms 13 or 14 in instant Fig.5 is relied upon in the rejection), wherein a plurality of first prisms on a first surface of the light guide plate extending from the incident surface to the bend, the plurality of first prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in a downward direction through a second surface opposite to the first surface;

    PNG
    media_image3.png
    571
    538
    media_image3.png
    Greyscale

and further wherein a person of ordinary skill in the art can tilt Fujita’s structure such that  a plurality of second prisms on a third surface of the light guide plate extending from the distal end face to the bend, the third surface comprising a surface of the light guide plate facing in an outward direction, the plurality of second prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in an inward direction through a fourth surface opposite to the third surface, as shown with an inclination of Fujita as shown below: 





    PNG
    media_image4.png
    721
    544
    media_image4.png
    Greyscale

Therefore from the teachings of Fujita, and based on design requirements wherein a particular orientation of light emission is needed for a particular application, such as an L-shaped lamp that is desired to have lighting in vertical/sideways/upward or downward directions, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a light guide with reflective prismatic structures , in the device of Yamamura in order to achieve a lamp with illumination in desired directions (see drawings below wherein a person of ordinary skill will be motivated to use Fujita’s prismatic structure to be oriented in the desired direction, in order to achieve illumination in the desired L-shaped light guide of Yamamura).  

















    PNG
    media_image2.png
    662
    581
    media_image2.png
    Greyscale

  Yamamura’s illumination device as shown above.

    PNG
    media_image5.png
    756
    443
    media_image5.png
    Greyscale

Fujita’s illumination device disposed in two different directions as shown above.
Further, Yamamura in view of Fujita is silent regarding a plurality of third prisms arranged in a predetermined pattern on the fourth surface, the plurality of third prisms being configured to reflect light entering the light guide plate and emit the light in the outward direction through the third surface to display the predetermined pattern.              
However from the teachings of Fujita regarding reflective prismatic structures,                                                       
   it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add reflective prismatic structures on the fourth surface, based 













    PNG
    media_image6.png
    682
    433
    media_image6.png
    Greyscale

Yamamura in view of Fujita does not teach the distal end face comprises a slope angled toward the incident surface (see 12 rejection above) such that light is emitted from the distal end face in a direction that is angled upward relative to the light emitted through the fourth surface.
WO088 teaches a light guide for illumination shelves, wherein the distal end face (30 in Fig.1 or 32Ba in Fig.7 below) comprises a slope angled (- - toward the incident surface - -see 12 rejection above) such that light is emitted from the distal end face in a direction that is angled upward relative to the light emitted through the fourth surface (side shown as 11 in the Figure 1 and 11F in Fig.7 below).

    PNG
    media_image7.png
    248
    219
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    337
    352
    media_image8.png
    Greyscale

   
 Therefore from the teachings of WO088, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the angled tip surface to the distal end of the light guide in Yamamura in view of Fujita, based on the desired design and light orientation in order to achieve illumination in the top-angled direction.  
Regarding claim 7, Yamamura in view of Fujita and WO088 teaches an illumination device wherein an intersection of the second surface and the third surface opposite an intersection of the first surface and the fourth surface comprises a chamfered surface (dictionary meaning of chamfered is: cut away (a right-angled edge or corner) to make a symmetrical sloping edge) of the light guide plate at the bend (see shape 

    PNG
    media_image9.png
    56
    71
    media_image9.png
    Greyscale
 in Fig.11 of Yamamura).

 Regarding claim 9, Yamamura in view of Fujita and WO088 teaches an illumination device wherein an intersection of the second surface and the third surface opposite an intersection of the first surface and the fourth surface comprises a chamfered surface (dictionary meaning is: cut away (a right-angled edge or corner) to make a symmetrical sloping edge) 
of the light guide plate at the bend (see shape 
    PNG
    media_image9.png
    56
    71
    media_image9.png
    Greyscale
 in Fig.11 of Yamamura).


Claims 4, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Fujita and WO088 and further in view of McCollum (US 20050072032, cited previously)
Regarding claim 4, Yamamura in view of Fujita and WO088 teaches the invention set forth in claim 1 above but is silent the light guide plate comprises a second incident surface on one of side surfaces of the light guide plate extending from the bend to the distal end face and adjacent to the distal end face, the illumination device further comprises a second light source facing the second incident surface, and each of the plurality of third prisms comprises a reflection surface facing the second light source to reflect light emitted from the second light source and entering the light guide plate through the second incident surface and emit the light through the third surface.
McCollum teaches an illumination device in other embodiments (such as in Fig. 44 to Fig.52 and Fig.7) wherein the light guide plate comprises a second incident surface (two sides of the light guide each with a light source at its incidence surface).
Therefore from the teachings of McCollum it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well-known technique of forming light source on both sides of the light guide in the embodiment of Fig. 14, on one of side surfaces of the light guide plate extending from the bend to the distal end face and adjacent to the distal end face, the illumination device further includes comprises a second light source facing the second incident surface, and optionally form the reflective prismatic surfaces such that each of the plurality of third prisms comprises a reflection surface facing the second light source 
Regarding claim 5, Yamamura in view of Fujita, WO088 and  McCollum teaches an illumination device wherein the light source emits light having comprising a color different from a color of light emitted from the second light source in order to achieve virtually any desired colored light output distribution ([0095] in McCollum).
Regarding claims 10 and 11, Yamamura in view of Fujita, WO088 and McCollum teaches an illumination device wherein an intersection of the second surface and the third surface opposite an intersection of the first surface and the fourth surface comprises a chamfered surface (dictionary meaning is: cut away (a right-angled edge or corner) to make a symmetrical sloping edge) of the light guide plate at the bend (see shape 
    PNG
    media_image9.png
    56
    71
    media_image9.png
    Greyscale
 in Fig.11 of Yamamura).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 20050072032, cited previously) and further in view of Smith (US 20190239660, cited previously) and further in view of (JP-WO2012128088, herein after JP-WO088)
Regarding claim 8, McCollum teaches an illumination device (at least Fig.14), comprising:
a transparent light guide plate (the entire L shaped plate in Fig.14)  comprising an end face comprising an incident surface (face wherein light source 3 is located,[0077]), and 

McCollum does not teach the light guide plate comprises: a plurality of first prisms on a first surface of the light guide plate extending from the incident surface to the bend, the plurality of first prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in a downward direction through a second surface opposite to the first surface,
a plurality of second prisms on a third surface of the light guide plate facing in an outward direction not facing the exhibition target and extending from the distal end face to the bend, the plurality of second prisms being configured to reflect light emitted from the light source and entering the light guide plate through the incident surface and emit the light in an inward direction through a fourth surface opposite to the third surface, and
a plurality of third prisms arranged in a predetermined pattern on the fourth surface, the plurality of third prisms being configured to reflect light entering the light guide plate and emit the light in the outward direction through the third surface to display the predetermined pattern.
However McCollum teaches in other embodiments a plurality of prism arrangements on the surfaces of the light guide in order to reflect or deflect light in a desired direction (see Fig.19, Fig.21, Fig.18, Fig.20 and Fig.41-43). 
A person of ordinary skill in the art will be motivated to use the prismatic reflective surfaces in Figures such as in: Fig.19, Fig.21, Fig.18, Fig.20 or Fig.41-43 on the two sides of the L-shaped light guide sections in Fig.14 of McCollum as shown 



    PNG
    media_image10.png
    495
    407
    media_image10.png
    Greyscale

 Fig.14 and Fig.19 of McCollum is shown above.
The arrow pointing to the surface of lower Fig.19 in the Figure above, corresponds to the first surface and the limitations for the first prisms/ first surface/down direction. 



 The arrow pointing to the surface of upper Fig.19 in the Figure above, corresponds to the third prisms and outward direction. 

Therefore from the teachings of Fig.14 of McCollum , a person of ordinary skill would be motivated to consider modifying by the embodiments for example from Fig.19, 21, 18, 20 or Fig.41-43 McCollum,( as illustrated in the Figure above),  and therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of forming prismatic reflective elements of Fig.19, 21, 18, 20 or Fig.41-43 in McCollum on the desired light guide surfaces of Fig.14 of McCollum in order to control the emission direction of light ([0005], [0079], [0100] in McCollum).
Further McCollum does not teach the use of its light guide in an exhibition apparatus.
Smith teaches the use of a light guide and a light source in an exhibition apparatus (Fig.6, Fig.9, Fig.14 and Fig.1-5 and Fig.16), comprising: a mount 302 (Fig. 3) on which an exhibition target is mountable; and an illumination device configured to illuminate the exhibition target,


    PNG
    media_image11.png
    309
    345
    media_image11.png
    Greyscale

See light guide 1400 in Fig.14 of Smith above ([0110])
 wherein the illumination device (light source 510, Fig.4,[0057]) comprises a section from the incident surface (surface of 502 facing the light source 510, in Fig.4) to the bend (bend is where 504 is indicated in Fig.5, wherein the light plate 500 has an L-shape of sides 504 and 534 in Fig.5) extending from back (where LED is located is the back) to front (vertical section 534  is the front), and a section from the distal end face (top most end of 534) to the bend (bend is 504 in Fig.5,[0064],[0071] regarding L-shape of the light guide plate) located in front of the exhibition target (See Fig.1-5 wherein the light guide 500 is formed at the edge of the rack, and the vertical portion 534 of the L-shaped light guide is facing the products on the rack 302 in Fig.3). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the bent light guide configuration of McCollum in combination with the product display frames as disclosed in Smith, in order to achieve illumination of product areas in the desired orientations (Abstract of Smith).
McCollum and Smith does not teach teach and the distal end face comprises a slope angled toward the incident surface (see 12 rejection above) such that light is emitted from the distal end face in a direction that is angled upward relative to the light emitted through the fourth surface.
WO088 teaches a light guide for illumination shelves, wherein the distal end face (30 in Fig.1 or 32Ba in Fig.7 below) comprises a slope angled (- - toward the incident surface - -see 12 rejection above) such that light is emitted from the distal end face in a direction that is angled upward relative to the light emitted through the fourth surface (side shown as 11 in the Figure 1 and 11F in Fig.7 below).

    PNG
    media_image7.png
    248
    219
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    337
    352
    media_image8.png
    Greyscale

   
 Therefore from the teachings of WO088, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to add the angled tip surface to the distal end of the light guide in McCollum and Smith, based on the desired design and light orientation in order to achieve illumination in the top-angled direction  
 Other art
Cited previously: US 8337034
Response to Arguments
The arguments filed by the Applicant on 11/12/21 is acknowledged and are moot in light of new grounds of rejection with WO088 prior art.  Examiner respectfully notes that the issue from the previous action, that is, “the distal end face   comprises a slope angled toward the incident surface”?  has not been resolved. It is not clear how the distal end face 11b comprises a slope that is angled toward the incident surface 11a.
 			          Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875